DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to the 35 USC 101 rejection, Applicants arguments are fully considered but are not persuasive.  Applicant’s argue that “The present claimed features are clearly directed to a practical application, namely by providing parking recommendations to a user near shared vehicles”, that “Appellant respectfully submits that the Examiner has not complied with the new guidelines and that the present claims do in fact recite elements that integrated the exception into a practical application and are patent eligible”, that “The claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field”.  Examiner respectfully disagrees.  As similarly addressed in the previous office action, MPEP 2106.05(f) recites “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.”  Applicant relies on providing parking recommendations to a user near shared vehicles; however, “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps are interpreted to be a mental process, and therefore a judicial exception. As such, it cannot be relied upon to integrate a judicial exception into a practical application.  See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Further, as similarly addressed in the previous office action, the additional elements are limitations drawn to generic computer implementation of the recited judicial exception and limitations drawn to insignificant extra-solution activities including data gathering and controlling an output interface to output.  Also, MPEP 2106.05(d) recites “In this respect, the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the improvement consideration (see MPEP § 2106.05(a)), the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).” MPEP 2106.05(g) recites examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering:  i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
Further, MPEP 2106.07(b) recites merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). MPEP 2106.05 further recites limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).  The claims do not recite more than merely reciting the components “controlling an output interface of the user equipment” and “wherein the output interface displays in a mapping application”, which are found to be additional elements.  The additional elements are merely claimed to add insignificant extra-solution activity to the judicial exception and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  The additional elements are drawn to generic computer implementation of the recited judicial exception.  Further, the limitations drawn to insignificant extra-solution activities of data gather and controlling the output interface to output a result.  As similarly recited in the previous office action, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  In regards to Bascom, Visual Memory, and DDR, the instant claimed invention and Bascom, Visual Memory, and DDR have different claim sets and different fact patterns, and therefore are not analogous.  The instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The outputting is drawn to generic computer implementation of the recited judicial exception.  Further, the concept of receiving, determining relative positions, clustering, ranking, outputting, displaying could be applied to any device. Considered as an ordered combination, the computer components of the claims add nothing that is not already present when the steps are considered separately, and the claims amount to nothing significantly more than an instruction to apply the abstract idea using an unspecified, generic computer.  In sum, having reviewed the additional limitations individually and as an ordered combination, the claims are directed to a judicial exception. Accordingly, the 35 USC 101 rejection is maintained. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method, non-transitory machine-readable medium, and system for providing parking recommendations to a user.
The limitations of receiving a request for a reservation of a shared vehicle…; determining relative positions between a plurality of shared vehicles…, clustering at least two shared from the plurality of shared vehicles…; ranking the one or more mobility hubs…; output parking recommendation data for the at least one parking location…., as drafted, is a process, non-transitory machine-readable medium, and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “controlling an output interface to output”, “processor”, “computer”, “memory”, “user equipment”, and “wherein the output interface displays, in a mapping application”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “controlling an output interface to output”, “processor”, “computer”, “memory”, “user equipment”, and “wherein the output interface displays, in a mapping application”  language, “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps in the context of these claims encompasses the a person manually determining positions of vehicles that are shared, grouping vehicles into one or more mobility hub based on criteria and determined positions, ranking the mobility hubs, and determining a parking recommendation based on the ranking.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a “output interface”, “processor”, “computer”, “memory”, “user equipment”, and “wherein the output interface displays, in a mapping application”, to perform the “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps.  The controlling an output interface, processor, computer, and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  The controlling an output interface is also recited at a high level of generality (i.e. as a general means of displaying a recommendation based on the ranking step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-22, 24 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least “output interface”, “processor”, “computer”, “memory”, “user equipment”, and “wherein the output interface displays, in a mapping application” to perform “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  The controlling an output interface is also recited at a high level of generality (i.e. as a general means of displaying a recommendation based on the ranking step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  MPEP 2106.05(g) recites “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity” and that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” Moreover, US 7941337 discloses displaying a recommended parking location and at least one available alternate parking location (see at least Background/Summary, claim 2, column 4 lines 34-40: application server; computer software application operating on a personal electronic device) and US 20110169647 discloses recommend the safe parking area to the user through the display and a display for displaying a user interface comprising a map (see at least [0018], claim 1). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the controlling the output interface is well understood, routine, and conventional activity is supported under Berkheimer.  The dependent claims do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or insignificant extra-solution activities that do not integrate the judicial exception into a practical application and are sufficient to amount to significantly more than the judicial exception. Therefore, dependent claims 2-11, 13-22 are not patent eligible under the same rationale as provided for in the rejection of the independent claims 1, 12, and 24.  The claims 1-22, 24 are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668